Exhibit 10.1


 
DATED
APRIL 25, 2019





BETWEEN






CONMED U.K. LIMITED            (1)






PAT BEYER                    (2)












 






SERVICE AGREEMENT






 













--------------------------------------------------------------------------------





CONTENTS


1
DEFINITIONS AND INTERPRETATION
1
2
TERM OF EMPLOYMENT
2
3
JOB TITLE AND DUTIES
2
4
EMPLOYEE WARRANTIES
4
5
PLACE OF WORK
5
6
REMUNERATION AND BENEFITS
5
7
EXPENSES
8
8
NORMAL HOURS OF WORK
8
9
HOLIDAY ENTITLEMENT
8
10
NOTIFICATION OF SICKNESS OR OTHER ABSENCE AND MEDICAL EXAMINATION
9
11
SICK PAY
10
12
CONFIDENTIALITY
11
13
DISCIPLINARY AND GRIEVANCE PROCEDURES
13
14
NOTICE PERIOD AND TERMINATION OF EMPLOYMENT
13
15
GARDEN LEAVE
14
16
TERMINATION WITHOUT NOTICE
15
17
RESTRICTIVE COVENANTS
16
18
INTELLECTUAL PROPERTY RIGHTS
19
19
RECORDED MATERIAL AND COMPANY PROPERTY
21
20
DATA PROTECTION
21
21
INTERNET, E-MAIL AND SOCIAL MEDIA
22
22
ETHICAL BUSINESS CONDUCT
22
23
RECONSTRUCTION AND AMALGAMATION
22
24
COLLECTIVE AGREEMENTS
22
25
MISCELLANEOUS
22
26
ENTIRE AGREEMENT
23
27
NO ASSIGNMENT
23
28
THIRD PARTY RIGHTS
23
29
NON-WAIVER
23
30
VARIATION
24
31
APPLICABLE LAW AND JURISDICTION
24













--------------------------------------------------------------------------------





Parties:
(1)
CONMED U.K. LIMITED a company registered in England and Wales with company
number 03535936 whose registered office is situated at 73/74 Shrivenham Hundred
Business Park, Swindon SN6 8TY ("we", "us", "the Company")

(2)
PAT BEYER of The Dial House, St Peter Street, Marlow, Buckinghamshire SL7 lNQ
("you")

1.
Definitions and Interpretation

1.1
In this Agreement the following expressions will, unless the context otherwise
requires, have the meanings set opposite them:

"Board" means the Board of Directors of the Company from time to time or its
duly authorized representative;
"Business" means the business of the development, marketing, distribution and
sale of surgical and patient monitoring medical device products and services as
currently conducted, and as they may be conducted in the future, as well as any
other products and services as carried on by the Company and any Group Company
from time to time during any period in which you were employed by or provided
services to the Company or any Group Company;
"Company Intellectual Property" means Intellectual Property Rights created by
you (whether jointly or alone) in the course of your employment with the
Company, whether or not during working hours or using Company premises or
resources and whether or not recorded in material form;
"Garden Leave" means any period during which the Company exercises its rights
under clause 15;
"Group Company" means the Company, its subsidiaries or holding companies from
time to time and any subsidiary of any holding company from time to time (for
which purpose "holding company" and "subsidiary" shall have the meanings
ascribed to them by Section 1159 of the Companies Act 2006 as amended) or any
other business controlled by the Company or CONMED Corporation ("CONMED");
"Intellectual Property Rights" means patents, Inventions, copyright and related
rights, trademarks, trade names, service marks and domain names, rights in
get‑up, goodwill, rights to sue for passing off, design rights, semi‑conductor
topography rights, database rights, Confidential Information, moral rights,
proprietary rights and any other intellectual property rights in each case
whether registered or unregistered and including all applications or rights to
apply for, and renewals or extensions of such rights and all similar or
equivalent rights or forms of protection which subsist or will subsist now or in
the future in any part of the world;
"Invention" means any invention, idea, discovery, development, improvement or
innovation, processes, formulae, models or prototypes, whether or not patentable
or capable of registration, and whether or not recorded in any medium;






1



--------------------------------------------------------------------------------




"Termination Date" means the date on which your employment terminates or, if the
Company exercises any of its powers under clause 16.l, 12 months immediately
before the date such powers are exercised and references to "from the
Termination Date" mean from and including the date of termination;
"WTR" means the Working Time Regulations 1998.
1.2
In this Agreement:

1.2.1
words and expressions defined in the Companies Act 2006, unless the context
otherwise requires, have the same meanings when used in this Agreement;

1.2.2
any reference to this Agreement or to any other document include any permitted
variation or amendment to this Agreement or such other document;

1.2.3
the use of the singular includes the plural and vice versa and words denoting
any gender will include a reference to each other gender;

1.2.4
any reference to a clause or schedule is, except where expressly stated to the
contrary, reference to the relevant clause of or schedule to this Agreement;

1.2.5
clauses and schedule headings and the use of bold type are included for ease of
reference only and will not limit or affect the construction or interpretation
of any provision of this Agreement;

1.2.6
any reference to any statute, statutory instrument, order, regulation or other
similar instrument (including any EU order, regulation or instrument) will be
construed as including references to any statutory modification, consideration
or re-enactment of that provision (whether before or after the date of this
Agreement) for the time being in force including all instruments, orders or
regulations then in force and made under or deriving validity from it;

1.2.7
any phrase introduced by the terms 'include', 'including', 'in particular' or
any similar expression will be construed as illustrative and will not limit the
sense of the words preceding those terms.

2.
Term of Employment

2.1
Your employment with the Company began on 9 December 2014 and this is the date
that your continuous employment commenced. It shall continue subject to the
remaining terms of this Agreement unless or until determined by either you or
the Company in accordance with clause 14 or clause 15 below. No employment with
any previous employer counts towards your continuous period of employment with
the Company.

3.
Job Title and Duties

3.1
Your job title is President, International and/or such other position or
capacity with such job title and duties and other additional responsibilities as
the Board may from time to time reasonably decide, and subject to the terms and
conditions set out in this Agreement. Unless otherwise notified, you will report
to Curt Hartman, the CEO of CONMED ("the CEO") and will be responsible for
managing, supervising and overseeing CONMED's international







2



--------------------------------------------------------------------------------




business. Your job responsibilities will include leading the Corporate Research
and Development function and acting as President of International.
3.2
You are required to devote your full time and attention to the performance of
your duties and to act in the best interests of the Company and all Group
Companies at all times. You may be required to perform services for any Group
Company without further remuneration (unless otherwise agreed) and your
obligations under this Agreement will equally apply to such Group Company.
However, the Company has no duty to provide any work to or vest any powers in
you, and you shall have no right to perform any services for the Company or any
Group Company.

3.3
You shall act to the best of your abilities, knowledge and expertise in carrying
out your duties, and you shall use your best endeavors to maintain, develop and
extend the business for the Company. You shall not do or willingly permit to be
done anything which materially harms the interests of the Company or any Group
Company. You shall at all times and in all respects promptly and faithfully
comply with the proper and reasonable directions of the CEO and will keep the
CEO fully and promptly informed (in writing if so required) of your conduct of
the business and give the CEO such information relating to the Company and any
Group Company to which your duties relate as may be requested from time to time.

3.4
You shall comply with all rules, regulations, codes of practice, codes of
conduct, policies and procedures that relate to the Company or any Group Company
and shall use your best endeavours to ensure that the Company and each Group
Company complies in all material respects with the rules, procedures, policies
and codes of any professional organisation or association of which it is or they
are a member.

3.5
Without prejudice to the generality of clause 3.3 you shall ensure that the CEO
is promptly made aware of:

3.5.1
any activity, actual or threatened, which might materially affect the interests
of the Company and/or any Group Company;

3.5.2
any actual, potential, or maturing business opportunity enjoyed by the Company
or any Group Company;

3.5.3
your own misconduct or the misconduct of any agent, employees, officer, or
worker of the Company or any Group Company of which you are, or ought reasonably
to be, aware that may be material to the Company or any Group Company;

3.5.4
any material offer of engagement or approach made by a competing business to you
or any agent, employee, officer, or worker of the Company or any Group Company
of which you are, or ought reasonably to be, aware;

3.5.5
any other material matter relating to the Company or any of its officers or
employees which you become aware of, and which could be the subject of a
qualifying disclosure as defined by section 43B of the Employment Rights Act
1996.

3.6
You will not without the CEO's prior written consent: (a) incur any expenditure
in excess of the amount authorised under the Group Approval Authority Matrix (as
amended from time to time), (b) enter into any commitment, contract or
arrangement outside the scope of







3



--------------------------------------------------------------------------------




your normal duties, or (c) hold yourself out as having authority to do any of
the acts described in this clause.
3.7
During your employment (including any period of notice), you will not without
first obtaining the CEO's prior written consent:

3.7.1
be engaged or interested, either directly or indirectly (through any member of
your family or household or otherwise), in any capacity in any trade, business
or occupation whatsoever, other than the Business of the Company or a Group
Company, provided that you shall not be prohibited from holding (whether
directly or indirectly), for investment purposes only, not more than 5% of the
shares or stock of any class of any public company quoted or dealt in on a
recognised stock exchange);

3.7.2
take any steps that are preparatory to competing with the Business of the
Company or any Group Company other than making a bona fide application for new
employment;

3.7.3
accept any benefits from third parties or take undeclared profits from your
position; or

3.7.4
pledge the credit of the Company or any Group Company, other than in the day to
day running of the Business or enter into any contracts or obligations involving
the Company or any Group Company.

3.8
You confirm that you have disclosed in writing to the CEO all circumstances
existing at the date of this Agreement which would require the consent of the
CEO under clause 3.7 above and all circumstances in respect of which there is,
or may be, a conflict of interest between the Company or any Group Company and
you or any of your connected person. You agree to disclose fully to the CEO any
such circumstances which may arise during your employment.

3.9
You agree to accept (if offered) appointment as a director of the Company or any
Group Company with such executive powers as the Board shall decide in its
absolute discretion and resign any such appointment if requested by the Board
without any claim for damages or compensation. You agree that if you fail to
resign any such appointment, the Company is hereby irrevocably authorised to
appoint an individual in your name and on your behalf to sign and execute all
documents and do all things necessary to constitute and give effect to such
resignation. Termination, at the Board's request, of a directorship of other
office held by you, will not terminate your employment or amount to a breach of
the terms of this Agreement by the Company. You also agree to adhere to the
Group Company’s policies, as they may be amended from time to time, with respect
to services on the board of directors of any non-Group Company.

4.    Employee Warranties
4.1
You represent and warrant that:

4.1.1
you will not, as a consequence of entering into or performing this Agreement or
any other agreements or arrangements made between you and the Company or any
Group Company, be in breach of any terms binding upon you of any contract,







4



--------------------------------------------------------------------------------




agreement, undertaking, court order or arrangement with, or any obligation to
any third party;

4.1.2
you are entitled to work in the United Kingdom without any additional approvals
and will notify the Company immediately if you cease to be so entitled during
your employment;

4.1.3
you are not subject to any restriction which will hinder or restrict you from
performing any duties which you are or may be required to perform under this
Agreement or any other agreements or arrangements made between you and the
Company or any Group Company;

4.1.4
you have no unspent criminal convictions;

4.1.5
you will whenever required co-operate fully with all requests for the completion
of any form of background check or referencing that may be required by law or
otherwise reasonably specified for the performance of your contractual duties;

4.1.6
all of the information that you have provided to the Company, and any third
party acting on behalf of the Company, prior to the commencement of your
employment is to your knowledge complete, true and up-to-date and you have not
deliberately omitted any information relevant to your employment.

5.
Place of Work

5.1
You shall be required to work such hours and travel within and outside of the
United Kingdom as may reasonably be required for the proper performance of your
duties as President of CONMED International.

6.
Remuneration and Benefits

6.1
You will be paid a basic salary of £ 319,000 per annum, in such instalments
consistent with the Company’s compensation practices as they may change from
time to time. Payment will normally be made by credit transfer into a bank
account nominated by you. You acknowledge that you shall not be entitled to
receive further remuneration in respect of overtime.

6.2
Provided that you hold a current driving licence, you will be eligible for a car
allowance paid monthly in equal instalments of £1,000 per month, on or before
the 24th day of every month or as soon thereafter as practicable (the "Car
Allowance"). This payment will be subject to normal deductions for tax and
National Insurance contributions (as applicable). The Car Allowance shall not be
treated as part of your salary for any purpose and shall not be pensionable. The
Company reserves the right to vary or withdraw the Car Allowance in any way at
any time, including by reducing the amount payable to you, upon giving
reasonable notice. You shall immediately inform the Company if you are
disqualified from driving, and in that case shall cease to be entitled to
receive the Car Allowance under this clause 6.2.

6.3
You will have a performance review periodically at a time of the Company's
choosing, at which time the Company will also review your salary. Additional
reviews of your performance may take place at the Company's absolute discretion.
The Company is under no obligation to increase any element of your remuneration
following any







5



--------------------------------------------------------------------------------




performance review. There will be no review of salary after either you or the
Company has given notice to terminate your employment.
6.4
You may participate in the Company's occupational pension scheme (or such other
registered pension scheme as may be established by the Company to replace this
scheme) (the “Scheme”) subject to the rules of the Scheme as amended from time
to time. For each year in which you participate in the Scheme, the Company shall
make a contribution to the Scheme of £10,000 per annum (“Scheme Contributions”).
Scheme Contributions shall be made by way of a deduction from your salary and
shall subject to the rules of the Scheme and the tax reliefs and exemptions
available from HM Revenue & Customs, in both cases as amended from time to time.
In the event that your participation in the Scheme ceases for any reason, the
Company’s payment of Scheme Contributions shall cease with immediate effect.
Full details of the Scheme may be obtained from the HR department. The Company
will also pay you a pensions allowance of £69,382.34 per annum, subject to
normal deductions for tax and National Insurance contributions (the “Pension
Allowance”). The Pension Allowance shall not be treated as part of your salary
for any purpose, and the Company reserves the right to vary or withdraw the
Pension Allowance at any time.

6.5
The Company may award discretionary bonuses from time to time, subject to such
terms and conditions as may be decided from time to time by the Board. Where the
Company decides to award a bonus, it will normally be dependent on both your and
the Company's performance although the award of any bonus is entirely at the
Company's discretion. The award of a bonus in one year does not imply any
entitlement in respect of future years and there will be no entitlement to
receive any bonus if your employment has terminated or you are under notice of
termination at the expected date for payment. You may also be eligible to
participate in the Conmed Corporation Executive Severance Plan and Conmed
Corporation Executive Bonus Plan, subject to the terms and conditions of these
plans as may be in force from time to time (collectively referred to as the
“Executive Plans”). Details of the Executive Plans will be provided to you
separately.

6.6
Without prejudice to the Company's right to vary or discontinue any such
benefits at its sole discretion, the Company shall, subject to clauses 6.7 -
6.11 (inclusive) below, provide you with the following benefits, particulars of
which may be obtained from your line manager:

6.6.1
death in service cover of a sum equal to 3 times your basic annual salary, in
accordance with arrangements made between the Company and such reputable insurer
as the Company may decide from time to time, and subject to terms and conditions
applicable to any such insurance;

6.6.2
private medical insurance for you, in accordance with the arrangements made
between the Company and such reputable insurer as the Company may decide from
time to time, and subject to the terms and conditions applicable to any such
insurance;

6.6.3
subject to the Company's right to terminate your employment in accordance with
this Agreement, long-term disability insurance, in accordance with the
arrangements made between the Company and such reputable insurer as the Company
may decide from time to time, and subject to the terms and conditions







6



--------------------------------------------------------------------------------




applicable to any such insurance (the "Disability Insurance Scheme"). You may be
eligible to receive a payment from the Disability Insurance Scheme where you
have been absent from work due to ill health for a continuous period of 28 weeks
and you meet all the other qualifying criteria stipulated by the insurers; and
6.6.4
personal accident and travel insurance, in accordance with the arrangements made
between the Company and such reputable insurer as the Company may decide from
time to time, and subject to the terms and conditions applicable to any such
insurance.

6.7
The Company may at its absolute discretion discontinue, vary or amend any of the
benefits referred to in clause 6.5 or 6.6 above at any time without
compensation. The Company may also, at its discretion, change the provider of
any of the benefits under clause 6.

6.8
During any period in which you are eligible to receive benefits under the
Disability Insurance Scheme, the Company's obligations under this Agreement
shall be limited to paying to you such sums as it receives in respect of you
under the Disability Insurance Scheme, and for the avoidance of doubt you agree
in such circumstances to accept such sums in place of further payment of salary
and any other remuneration including bonus and the provision of a Car Allowance
under the terms of this Agreement. During any such period you shall continue to
be bound by all your obligations (other than to provide your services) under
this Agreement.

6.9
The benefits referred to in clause 6 above are conditional on the relevant
insurer accepting cover for you and accepting liability for any particular
claim. In the event that the relevant insurer does not accept cover or liability
in respect of you, or any claim by you in respect of the benefits referred to in
clause 6, the Company shall have no obligation to provide any alternative
benefit or cover in this regard or to pay any compensation in lieu of such
benefit.

6.10
Upon termination of your employment, however arising, any and all benefits
referred to under clause 6 of this Agreement shall cease with effect from the
date of termination, and you shall not be entitled to any compensation for the
loss of (a) any rights or benefits under any share option, bonus, long-term
incentive plan or other profit sharing scheme or any Executive Plan, or (b) the
benefits referred to in clause 6.6, operated by the Company or any Group Company
in which you may participate. The provision of the benefits at clause 6.6 shall
not restrict the Company's ability to terminate your employment in accordance
with this Agreement for any reason.

6.11
Tax, employee's National Insurance contributions and any other deductions
required by law will be deducted from all sums due to you, where appropriate.
The Company is also entitled to deduct from your salary or any other payment due
to you from the Company any sums owed by you. Such sums include, without
limitation, repayment of any loans or advances made to you by the Company,
repayment of any excess holiday pay, overpayment of salary or other benefits
received by you from the Company and the cost of any damage to or loss of the
Company's property caused by you.

6.12
On termination of your employment for whatever reason you may be required to
pay, at the Company's discretion, any sums owed to the Company as a debt within
30 days of termination.







7



--------------------------------------------------------------------------------




7.
Expenses

The Company will reimburse you for all expenses reasonable and authorised out of
pocket expenses which are wholly, necessarily and exclusively incurred by you in
the discharge of your duties, in accordance with any policy on expenses issued
by the Company from time to time, and subject to you providing the Company with
such vouchers/receipts or other evidence of actual payment of such expenses as
the Company may reasonably require. If you are provided with a credit or charge
card by the Company, this must only be used for expenses which you incur in
performing the duties of your employment as set out above in clause 3.
8.
Normal Hours of Work

8.1
You acknowledge that, as an employee with autonomous decision-making powers, and
subject to your compliance with your duties under clause 3 of this Agreement,
you can determine your own working hours and that as such your working time is
not measured or pre-determined. Accordingly, the regulations relating to maximum
weekly working time, night work, daily and weekly rest periods in the WTR shall
not apply to you during your employment. Notwithstanding that, to the extent
that the above-referenced provisions of the WTR do apply to you, you agree in
accordance with Regulation 5 of the WTR that the limit of maximum weekly working
time set out in Regulation 4(1) of the WTR will not apply to you during your
employment. You acknowledge that you may terminate such opt out at any time by
giving the Company not less than three months' written notice.

9.
Holiday Entitlement

9.1
You are entitled, in addition to the eight normal bank or public holidays, to
take 28 working days in each holiday year, which runs from I January to 31
December ("Holiday Entitlement"). You will be paid your normal basic
remuneration during such holidays and may be required to take some holiday
during the Christmas holiday period at the Company's discretion. Holiday
Entitlement is inclusive of statutory holiday under the WTR ("Statutory
Holiday"). In any holiday year, the first 5.6 weeks of any holiday taken by you
shall be deemed to be Statutory Holiday, and the first 4 weeks of any holiday
taken by you shall be deemed to be leave under Regulation 13 of the WTR
("Regulation 13 Leave").

9.2
You are entitled to one-twelfth of your annual entitlement for each month of
service rounded up to the nearest half day.

9.3
The Company reserves the right to require you to take any accrued but unused
Holiday Entitlement during any period of notice given to terminate your
employment, or at any other time, or, if applicable, any such holiday shall be
deemed to be taken during any period of Garden Leave.

9.4
Untaken Holiday Entitlement at the end of the holiday year cannot be carried
forward into any following holiday year, and such Holiday Entitlement will be
forfeited without any right to payment in lieu, unless you have been unavoidably
prevented from taking such holiday during the relevant year because of sickness
absence or statutory maternity, paternity or adoption leave, in which case you
shall be entitled to carry forward up to four weeks' Regulation 13 Leave in the
case of sickness absence and any accrued untaken Holiday Entitlement in the case
of absence due to statutory maternity,







8



--------------------------------------------------------------------------------




paternity, adoption or shared parental leave. Any Regulation 13 Leave carried
forward due to sickness absence must be taken within a 15 month period
immediately following the end of the leave year in which it accrued.
9.5
If you are ill while on personally chosen holiday and have a doctor's
certificate that confirms the number of days' illness, you will be allowed to
take the number of days you were ill as holiday at a later time within the same
holiday year.

9.6
During any continuous period of absence due to incapacity of one month or more
you shall not accrue any holiday in excess of your entitlement to Regulation 13
Leave.

9.7
Subject to clause 9.8, upon termination of your employment you shall either be
entitled to salary in lieu of any outstanding Holiday Entitlement, or be
required to repay to the Company any salary received in respect of Holiday
Entitlement taken in excess of your proportionate Holiday Entitlement, and any
sums repayable by you may be deducted from any outstanding salary or other
payments due to you.

9.8
If you terminate your employment without the Company's consent before the expiry
of the notice required to be given by you pursuant to clause 14.1, or without
giving any notice, or if the Company terminates your employment for gross
misconduct, you will only be entitled to be paid a nominal sum of £1 in respect
of your accrued but untaken holiday.

10.
Notification of Sickness or Other Absence and Medical Examination

10.1
If you are unable to attend work for any reason and your absence has not
previously been authorised by the Company, you must inform an appropriate
manager at the Company of your absence and the full reasons for promptly. If you
expect to be off for multiple days, you should notify the Company on your first
day of absence with an indication of how long you expect to be absent. You must
keep the Company informed on a regular basis of your progress and the date of
your expected return to work.

10.2
If you are absent from work on account of sickness or injury for a period of
less than seven days (including weekends), you need not produce a medical
certificate unless you are specifically requested to do so.

10.3
If you are absent from work due to sickness or injury for seven days or more
(including weekends) you must provide the Company with a medical certificate or
fit note by the eighth day of sickness or injury. Further medical certificates
must be provided to the Company on a weekly basis thereafter to cover any
continued absence.

10.4
You agree that, any time during your employment you will consent, if required by
the Company, to a medical examination by a medical practitioner nominated by the
Company, at the Company's expense. You agree to authorise the medical
practitioner to disclose to and discuss with the Company's HR Manager the result
of any such medical examination. The Company reserves the right to postpone your
return to work after a period of absence in respect of which you have provided a
sickness certificate or fit note until it has received a report from a medical
practitioner confirming that you are fit to return.







9



--------------------------------------------------------------------------------




11.
Sick Pay

11.1
If you are absent from work due to sickness, injury or accident then, subject to
your compliance with the requirements in this clause 11 and with any applicable
provisions of the Company's Sick Pay and Absence Policy in force from time to
time, and subject to the Company's right to terminate your employment for any
reason, you will be paid company sick pay in accordance with clause 11.2
("Company Sick Pay")

11.2
Company Sick Pay will be paid for up to a maximum of 26 weeks in any 12 month
period and when payable will be as follows:

11.2.1
if you have been employed for more than 90 days but less than 1 year: normal
basic salary for 6 weeks;

11.2.2
if you have been employed between 1 year and 5 years: normal basic salary for 12
weeks;

11.2.3
if you have been employed for more than 5 years: normal basic salary for 26
weeks.    ·

Once Company Sick Pay under this clause has expired, you shall have no further
entitlement to Company Sick Pay until you have returned to work for a
consecutive period of eight weeks.
11.3
Where a continuing period of sickness absence covers an anniversary of
employment, which would otherwise have entitled you to an increased period of
Company Sick Pay in accordance with clause 11.2 above, the lower entitlement
will continue to apply for that episode of sickness absence.

11.4
Company Sick Pay paid to you under clause 11.2 above shall be inclusive of any
statutory sick pay ("SSP") to which you may be entitled under the provisions of
the Social Security Contributions and Benefits Act 1992. For SSP purposes, your
qualifying days shall be your normal working days. In the first 90 days of your
employment, you will not be entitled to any payment other than SSP, where this
is payable in accordance with the SSP rules.

11.5
If your role is eligible for sales bonus in accordance with clause 6.5 above,
your entitlement (if any) to such payments during periods of sickness absence
will be governed by the terms of the commission/bonus policy in force from time
to time.

11.6
If you are provided with items to enable you to carry out your duties (including
but not limited to car fuel cards, mobile phones and laptops) the Company may at
its discretion require you to return these items or to cease using them for any
periods during which you are absent through illness or injury.

11.7
If you are absent from your duties due to sickness or injury for a period or
periods in excess of your maximum Company Sick Pay entitlement, the Company
shall not be required to pay you any salary or any other form of remuneration
apart from any SSP entitlement (if applicable) for the remainder of the period
of absence during which your Company Sick Pay entitlement is exhausted.
Entitlement to Company Sick Pay for any further periods of absence will be
determined according to the amount of Company Sick Pay already received over a
12 month reference period as specified in clause 11.2.







10



--------------------------------------------------------------------------------




The Company at its absolute discretion may decide to pay additional sick pay in
excess of your contractual and statutory entitlements, in which case you agree
that such payments will not be considered regular or as setting a precedent for
future payments.
11.8
Your entitlement (if any) to company pension contributions and Car Allowance
will cease for periods during which you are not entitled to Company Sick Pay in
accordance with clause 11.2 above. Further information can be found in the
company car policy in force from time to time.

11.9
If you are absent from work because of illness or incapacity for 12 continuous
weeks or an aggregate of 28 weeks or more in any twelve (12) month period from
the Company, you agree that the Company has the right to terminate your
employment in writing at any time during the period for which you are ill or
incapacitated, or otherwise appoint another person or persons to perform your
duties until such time as you are able to fully resume the performance of your
duties. The right of the Company to terminate your employment under the terms of
this Agreement will apply even where such termination would or might cause you
to forfeit any entitlement to Company Sick Pay, long term disability payments or
any other payments.

11.10
The Company shall be entitled to deduct from any Company Sick Pay or any other
such remuneration that may be paid to you any sickness or injury benefits
otherwise recoverable by or payable to you.

11.11
If any period of sickness absence is or reasonably appears to be caused by any
third-party actions in respect of which damages are or may be recoverable, you
must immediately notify the Company of that fact and of any claim, compromise,
settlement or judgment made or awarded in connection with it and all relevant
particulars that the Company may reasonably require. You shall include in any
claim for damages against such third party a claim in respect of monies paid by
the Company under this clause 11 and shall receive the Company Sick Pay (other
than the SSP element) as loans by the Company to you (notwithstanding that as an
interim measure income tax has been deducted from such payments as if they were
emoluments of employment). You shall repay such loans (net of costs) when and to
the extent that you recover compensation for loss of earnings from the third
party by action or otherwise.

12.
CONFIDENTIALITY

12.1
In this Agreement "Confidential Information" shall include all information
relating to the Business and/or the financial affairs of the Company or any
Group Company, and the Company's and/or any Group Company's agents, customers,
prospective customers or suppliers, and in particular shall include:

12.1.1
the business methods and information of the Company and any Group Company
(including prices charged, discounts given to customers or obtained from
suppliers, product development, marketing and advertising programmes, costings,
budgets, turnover, sales targets or other financial information);

12.1.2
lists and particulars of the Company's and any Group Company's suppliers and
customers and the individual contacts at such suppliers and customers, and the
details of any Customer (as defined in clause 17) whom you have encountered in
the course of your employment with the Company;







11



--------------------------------------------------------------------------------




12.1.3
details and terms of the Company's and any Group Company's agreements with
suppliers and customers;

12.1.4
secret manufacturing or production processes and know how employed by the
Company and any Group Company or their suppliers;

12.1.5
confidential details as to the design of the Company's and any Group Company's
and their suppliers' products and inventions or developments relating to future
products;

12.1.6
details of any promotions or future promotions or marketing or publicity
exercises planned by the Company and any Group Company;

12.1.7
details of any budgets or business plans of the Company and any Group Company;
and

12.1.8
any information which may affect the value of the Business or the shares of the
Company or any Group Company,

whether or not in the case of documents or other written materials or any
materials in electronic format they are or were marked as confidential and
whether or not, in the case of other information, such information is identified
or treated by the Company or any Group Company as being confidential.
12.2
You shall not, at any time during your employment nor at any time after its
termination, except for a purpose of the Company or a Group Company, directly or
indirectly use or disclose trade secrets or Confidential Information. You shall
use your best endeavours to prevent the use or disclosure by or to any person of
any Confidential Information. If you misuse or disclose to an unauthorised
person Confidential Information you may be subject to disciplinary action which
may result in your dismissal. A serious breach of this clause 12.2 by you may
result in your immediate dismissal without notice or pay in lieu of notice.

12.3
The restriction in clause 12.2 shall apply during and after the termination of
your employment without any time limit.

12.4
You shall not be restrained from using or disclosing any confidential
information which:

12.4.1
you are authorised to use or disclose by the Board;

12.4.2
has entered the public domain, unless it appears in the public domain as a
result of an unauthorised disclosure by you or anyone else employed or engaged
by the Company or any Group Company;

12.4.3
you are required to disclose by law; or

12.4.4
you are entitled to disclose under section 43A of the Employment Rights Act
1996, provided that the disclosure is made in an appropriate way to an
appropriate person, having regard to the provisions of that Act;

12.4.5
provided that, in the case of any disclosure under clauses 12.4.3 or 12.4.4, you
shall (to the extent permitted by the applicable laws) notify the Company in
advance of the disclosure.







12



--------------------------------------------------------------------------------




12.5
You shall not make copies of any document, memoranda, correspondence (including
emails), computer disk, CD-ROM, memory stick, video tape or similar matter
(including for the avoidance of doubt in any electronic format) or remove any
such items from the premises of the Company or any Group Company, other than in
the proper performance of your duties under this Agreement, except with the
written authority of the CEO.

12.6
You shall not make any public statement (whether written or oral) to the media
or otherwise relating to the affairs of the Company or any Group Company without
the prior written consent of the CEO.

13.
DISCIPLINARY AND GRIEVANCE PROCEDURES

13.1
The disciplinary procedure which applies to you, is contained in the Employee
Handbook. If you are dissatisfied with any disciplinary or dismissal decision
taken in relation to you, you may appeal in writing to the EVP Human Resources
of the Company, as further specified in the disciplinary procedure.

13.2
If you have a grievance about your employment, you are entitled to raise a
complaint in writing to your line manager, or as otherwise specified under the
Company's grievance policy, which is contained in the Employee Handbook.

13.3
The grievance and disciplinary procedures are not contractually binding on the
Company. The Company may alter them, or omit any or all of their stages, at its
sole discretion when it considers appropriate.

13.4
In order to investigate a complaint against you, the Company may at its absolute
discretion suspend you from work on full pay and benefits and exclude you from
any premises of the Company and any Group Company for so long as it deems
necessary to carry out a proper investigation and to hold any appropriate
disciplinary hearings and may appoint someone in your absence to perform your
duties. The Company shall not be required to give any reason for exercising its
rights under this clause.

13.5
During any period of suspension:

13.5.1
you shall remain an employee of the Company and bound by the terms of this
Agreement;

13.5.2
you shall ensure that the Company knows where you will be and how you can be
contacted during each working day (except during any periods taken as holiday in
the usual way);

13.5.3
the Company may require you not to contact or deal with (or attempt to contact
or deal with) any officer, employee, consultant, client, customer, supplier,
agent, distributor, shareholder, adviser or other business contact of the
Company or any Group Company.

14.
NOTICE PERIOD AND TERMINATION OF EMPLOYMENT

14.1
Either party may terminate your employment under the terms of this contract by
giving to the other six months' written notice.







13



--------------------------------------------------------------------------------




14.2
The Company may at any time, in its sole and absolute discretion, lawfully
terminate this agreement with immediate effect by notifying you in writing that
the Company is exercising its right under this clause 14.2 and that it will make
within 28 days a payment to you in lieu of notice of all or the remaining part
of any period of entitlement to notice ("Payment in Lieu"). The Payment in Lieu
will be equal to your basic salary for the then unexpired period of notice.

14.3
The Company may pay any sums due under clause 14.2 in equal monthly instalments
until the date on which the notice period referred to at clause 14.1 would have
expired (if notice had been given). You shall be obliged to seek alternative
income during this period and to notify the Company of any income so received.
The instalment payments shall then be reduced by the amount of such income.

14.4
You shall have no right to receive a Payment in Lieu of notice unless the
Company has exercised its discretion in clause 14.2. Nothing in this clause 14
shall prevent the Company from terminating your employment in breach.

14.5
Notwithstanding clause 14.2 you shall not be entitled to any Payment in Lieu if
the Company would otherwise have been entitled to terminate your employment
without notice in accordance with clause 15. In that case the Company shall also
be entitled to recover from you any payment in lieu (or instalments thereof)
already made.

14.6
You expressly agree that the Company may make such deductions from Salary or
other payments due on the termination of or during your employment as may be
necessary to reimburse the Company for sums paid out by the Company to or on
behalf of you but which are recoverable by it including but not limited to
loans, advances, relocation expenses and excess holiday payments.

15.
GARDEN LEAVE

15.1
Following notice to terminate your employment being given by the Company or you,
or if you purport to terminate your employment in breach of contract, the
Company may in its absolute discretion require you not to perform any services
(or to perform only specified services) for the Company or for any Group Company
for all or part of the applicable notice period required under clause 14.1 (the
"Garden Leave Period"). During any Garden Leave Period, the Company may:

15.1.1
exclude you from the premises of the Company or any Group Company;

15.1.2
require you to take any accrued but untaken holiday;

15.1.3
require you to carry out alternative duties;

15.1.4
require you to carry out no duties; and/or

15.1.5
instruct you not to contact or deal with (or attempt to contact or deal with)
any officer, employee, consultant, client, customer, supplier, agent,
distributor, shareholder, adviser or other business contact of the Company or
any Group Company,

and during any such Garden Leave Period you may not be employed by, or provide
services, whether or not paid, to any third party without the consent of the
Company and






14



--------------------------------------------------------------------------------




you will keep the Company informed of your whereabouts and how you can be
contacted during each working day (except during any periods taken as holiday in
the usual way).
15.2
During any such Garden Leave Period:

15.2.1
the Company will be under no obligation to provide any work to you or vest any
powers in you;

15.2.2
the Company may employ or appoint any other person to carry out your duties and
functions and exercise your powers under this Agreement;

15.2.3
the Company will be entitled to announce to employees, clients or customers,
suppliers, agents and consultants and to any other third party that you have
been given notice of termination or have resigned (as the case may be);

15.2.4
you will continue to receive your salary and other contractual benefits under
this Agreement in the usual way, subject to the terms of any benefit
arrangement;

15.2.5
you shall remain an employee of the Company and remain bound by your duties and
obligations, whether under this Agreement or otherwise, which shall continue in
full force and effect;

15.2.6
you shall provide such assistance as the Company or any Group Company may
require to effect an orderly handover of your responsibilities to any individual
or individuals appointment by the Company or any Group Company to take over your
role or responsibilities; and

15.2.7
you shall make yourself available to deal with requests for information, to
provide assistance, to attend meetings and to advise on matters relating to the
business.

15.3
In the event that the Company exercises its rights under clause 15.1 of this
Agreement, then any Garden Leave Period shall be set off against and therefore
reduce the periods for which the restrictions in clauses 17.2, 17.3 and 17.4 of
this Agreement apply.

16.
Termination Without Notice

16.1
Notwithstanding the provisions of clause 14, the Company may terminate your
employment without notice or payment in lieu of notice with immediate effect:

16.1.1
if the Board reasonably believes that you are guilty of gross or serious
misconduct and/or negligence in connection with or affecting the business of the
Company or any Group Company for which you are required to perform your duties;

16.1.2
if the Board reasonably believes that (i) you have committed a serious breach or
repeated after warning any breach, or you are guilty of a continuing breach of
any of the terms of this Agreement, or (ii) you have wilfully neglected the
discharge of your duties and obligations under this Agreement;

16.1.3
if it is found that you did not comply with any lawful order or direction given
to you by the Board;







15



--------------------------------------------------------------------------------




16.1.4
if the Board reasonably believes that you are guilty of bribery, corruption,
fraud, dishonesty or conduct tending to bring yourself, the Company or any Group
Company into disrepute, including for the avoidance of doubt any criminal
offence (except a road traffic offence not involving a custodial sentence);

16.1.5
if you are convicted of any arrestable criminal offence (other than an offence
under the road traffic legislation in the United Kingdom or elsewhere for which
a fine or non­custodial penalty is imposed);

16.1.6
if your conduct, whether inside or outside work, brings you or the Company or
any Group Company into disrepute or is seriously prejudicial to the interests of
the Company or any Group Company;

16.1.7
if any of the warranties set out in clause 4.1 above are found by the Company to
be inaccurate, misleading or untrue;

16.1.8
if you become disqualified or disbarred from membership of, or are subject to
any serious disciplinary sanction by, any professional or other body, which
undermines the confidence of the CEO in your continued employment with the
Company;

16.1.9
if you cease to be eligible to work in the United Kingdom; or

16.1.10
if you are declared bankrupt or have a receiving order made against you or make
any general composition with your creditors or take advantage of any statute
affording relief for insolvent debtors.

16.2
Any delay by the Company in exercising any right to terminate summarily under
clause 16.1 will not constitute a waiver of that right.

16.3
The proper exercise by the Company of its right of termination under clause 16.1
will be without prejudice to any other rights or remedies which the Company or
any Group Company may have against you.

16.4
In the event of termination under clause 16.1, the Company shall not be obliged
to make any further payment to you except such salary as shall have accrued at
the date of termination.

17.
Restrictive Covenants

17.1
You acknowledge that following termination of your employment you will be in a
position to compete unfairly with the Company as a result of the Confidential
Information, trade secrets and knowledge about the Business, operations,
customers, employees and trade connections of the Company and other Group
Companies you have acquired or will acquire and through the connections that you
have developed and will develop during your employment. You therefore agree to
enter into the restrictions in this clause 17 for the purpose of protecting the
Company's legitimate business interests and in particular the Confidential
Information, goodwill and the stable trained workforce of the Company and all
Group Companies.

17.2
You covenant with the Company and each other Group Company that you shall not
without the prior written consent of the Board, directly or indirectly, on his
own behalf, or on behalf







16



--------------------------------------------------------------------------------




of any person, firm or company in connection with any business which is or is
intended or about to be competitive with the Restricted Business (as defined
below):
17.2.1
for a period of 12 months after the termination of the Appointment solicit or
canvass the custom of any Customer (as defined below);

17.2.2
for a period of 12 months after the termination of the Appointment solicit or
canvass the custom of any Potential Customer (as defined below);

17.2.3
for a period of 12 months after the termination of the Appointment deal with any
Customer;

17.2.4
for a period of 12 months after the termination of the Appointment deal with any
Potential Customer;

17.2.5
for a period of 12 months after the termination of the Appointment solicit or
entice away, or attempt to entice away from the Company or any Group Company any
Restricted Employee (as defined below);

17.2.6
for a period of 6 months after the termination of the Appointment employ, offer
to employ or enter into partnership with any Restricted Employee.

17.3
You agree that updating your profile or disseminating information about the
termination of your employment with the Company and/or future or prospective
employment with any business which is or is intended or about to be competitive
with the Restricted Business on a Networking Site (as defined below) will equate
to solicitation or canvassing of a Customer or Potential Customer who remains
connected to or following you. You agree to delete any connection with any
Customer or Potential Customer or Supplier of the Company from any Networking
Site on which you have a profile on or before the termination of your
employment. You further agree that, following deletion of connections with
Customers, Potential Customers and Suppliers in accordance with this
clause 17.3, you shall not reconnect with any such person, firm or company or
directly or indirectly contact any such person, firm or company through a
Networking Site other than on a purely social basis for the period of 6 months
after termination of your employment.

17.4
You shall not without the prior written consent of the Board for a period of 12
months after the termination of the Appointment, directly or indirectly, on his
own behalf, or on behalf of any person, firm or company:

17.4.1
within the Restricted Territory (as defined below) set up, carry on, be employed
in, provide relevant services to, be associated with, or be engaged or
interested in, whether as director, employee, principal, shareholder, partner or
other owner, agent or otherwise, any business which is or is intended or about
to be competitive with the Restricted Business save as a shareholder of not more
than three per cent of any public company whose shares or stocks are quoted or
dealt in on any Recognised Investment Exchange;

17.4.2
endeavour to cause any person, firm or company who is at the date of termination
of your employment or at any time during the 12 months immediately prior to such
termination was a Restricted Supplier (as defined below) to the Company and/or
any Group Company, to either cease to supply the Company or any Group Company







17



--------------------------------------------------------------------------------




or materially alter the terms of such supply in a manner detrimental to the
Company or any Group Company.
17.5
In this clause 17 the following expressions have the following meanings:

"Customer" shall mean any person, firm or company who at the date of termination
of your employment or at any time during the 12 months immediately prior to such
termination was a customer of the Company or any Group Company and from whom you
had obtained business on behalf of the Company or any Group Company or to whom
you had provided or arranged the provision of goods or services on behalf of the
Company or any Group Company or for whom you had management responsibility, at
any time during the 12 months immediately prior to such termination;
"Networking Site" shall mean Facebook, LinkedIn, Twitter, Google+ or any similar
social or professional networking online sites or applications;
"Potential Customer" shall mean any person, firm or company with whom either you
or any other employee of the Company or any Group Company for whom you had, at
the date of the negotiations, management responsibility carried out negotiations
on behalf of the Company or any Group Company at any time during the period of
three months immediately prior either to the start of a Garden Leave Period or
to the date of termination of the Appointment where there is no Garden Leave
Period with a view to such person, firm or company becoming a customer of the
Company or of any Group Company;
"Restricted Business" shall mean the Business or any part of the Business which
in either case:
(a)
is carried on by the Company or any Group Company at the date of termination of
your employment;

(b)
was carried on by the Company or by any Group Company at any time during the
period of six months immediately prior either to the start of a Garden Leave
Period or to the date of termination of your employment where there is no Garden
Leave Period; or

(c)
is to your knowledge to be carried out by the Company or by any Group Company at
any time during the period of six months immediately following the date of
termination of your employment;

and which you were materially concerned with or had management responsibility
for (or had substantial Confidential Information regarding in either case at any
time during the period of 12 months immediately prior to the date of termination
of your employment);
"Restricted Employee" shall mean any employee of the Company or any Group
Company employed at the date of termination of your employment in the capacity
of director or in any research, technical, IT, financial, marketing or sales
function or other managerial role whom you had managed or with whom you have
worked at any time during the period of 12 months immediately prior to the
termination of your employment, and shall not include any employee employed in
an administrative, clerical, manual or secretarial capacity;
"Restricted Supplier" means any supplier to the Company or to any Group Company
with whom you had had material personal contact or for whom you have had
managerial






18



--------------------------------------------------------------------------------




responsibility during the period of 12 months immediately prior to the
termination of your employment;
"Restricted Territory" shall mean England, Scotland, Wales and Northern Ireland
together with any other country in which the Company or any other Group Company:
(a)
carried on any Restricted Business or provided any goods or services in
connection with any Restricted Business at the date of termination of the
Appointment;

(b)
carried on any Restricted Business or provided any goods or services in
connection with any Restricted Business at any time during the period of six
months immediately prior to the date of termination of the Appointment; or

(c)
is to your knowledge to carry out any Restricted Business at any time during the
period of six months immediately following the date of termination of your
employment;

and regarding which country at any time during the period of 12 months
immediately prior to the date of termination of your employment:
(a)
was materially concerned or worked in;

(b)
had management responsibility for; and/or

(c)
obtained Confidential Information.

17.6
In the event that you receive an offer of employment or request to provide
services either during your employment or during the currency of the restrictive
periods set out in clause 17, you shall (and the Company may) provide
immediately to such person, company or other entity making such an offer or
request a full and accurate copy of this agreement signed by both parties.

17.7
You may be required to amend or remove any information posted on a Networking
Site which is deemed to constitute a breach of this clause 17.

17.8
The restrictions contained in this clause are considered by the parties to be
reasonable in all the circumstances. Each sub clause constitutes an entirely
separate and independent restriction and the duration, extent and application of
each of the restrictions are no greater than is necessary for the protection of
the interests of the Company and any Group Company.

18.
Intellectual Property Rights

18.1
The parties acknowledge that you may create Inventions (alone or jointly) in the
course of your employment with the Company and that you have a special
obligation to further the interests of the Company in relation to such
Inventions. You shall, promptly following creation, disclose to the Company all
such Inventions and works embodying Company Intellectual Property.

18.2
You acknowledge that (except to the extent prohibited by or ineffective in law)
all Company Intellectual Property and materials embodying them shall
automatically belong to the Company as from creation for the full term of those
rights and (except to the extent







19



--------------------------------------------------------------------------------




prohibited by or ineffective in law) you hereby assign, by way of present and
future assignment, any and all right, title and interest therein to the Company.
18.3
To the extent that any Company Intellectual Property does not vest in the
Company automatically pursuant to clause 18.2 (and except to the extent
prohibited by or ineffective in law), you hold such property on trust for the
Company and hereby grant to the Company an exclusive, royalty free licence to
use such property in its discretion until such Company Intellectual Property
fully vests in the Company.

18.4
To the extent that any Inventions created by you (whether alone or jointly) at
any time during the course of your employment are prohibited by or prevented in
law from automatically vesting with the Company pursuant to clause 18.2, you
shall, immediately upon creation of such rights, grant the Company a right of
first refusal, in writing, to acquire them on arm's length terms to be agreed
between the parties. If the parties cannot agree on such terms within 30 days of
the Company receiving the offer, the Company shall refer the dispute to an
arbitrator who shall be appointed by the President of the Institute of Chartered
Accountants in England and Wales. The arbitrator's decision shall be final and
binding on the parties and the costs of arbitration shall be borne equally by
the parties.

18.5
You agree:

18.5.1
to execute all such documents, both during and after your employment, as the
Company may reasonably require to vest in the Company all right, title and
interest pursuant to this agreement at the reasonable expense of the Company;

18.5.2
to provide all such information and assistance and do all such further things as
the Company may reasonably require to enable it to protect, maintain and exploit
the Company Intellectual Property to the best advantage, at the reasonable
expense of the Company, including (without limitation), at the Company's
request, applying for the protection of Inventions throughout the world;

18.5.3
to assist the Company in applying for the registration of any registrable
Company Intellectual Property, to enable it to enforce the Company Intellectual
Property against third parties and to defend claims for infringement of third
party Intellectual Property Rights at the reasonable expense of the Company;

18.5.4
not to apply for the registration of any Company Intellectual Property in the
United Kingdom or any other part of the world without the prior written consent
of the Company; and

18.5.5
to keep confidential all Company Intellectual Property unless the Company has
consented in writing to its disclosure by you;

18.6
As against the Company, its successors and assigns and any licensee of any of
the foregoing, you hereby waive all of his present and future moral rights which
arise under the Copyright Designs and Patents Act 1988 and all similar rights in
other jurisdictions relating to the Company Intellectual Property.

18.7
You acknowledge that, except as provided by law, no further remuneration or
compensation, other than that provided for in this agreement, is or may become
due to you in respect of your compliance with this clause. This clause is
without prejudice to your rights under the Patents Act 1977.







20



--------------------------------------------------------------------------------




18.8
You irrevocably appoint the Company as your attorney in your name to sign,
execute, do or deliver on your behalf any deed, document or other instrument and
to your name for the purpose of giving full effect to this clause.

18.9
Rights and obligations under this agreement shall continue in force after
termination of this agreement in respect of any Company Intellectual Property.

19.
Recorded Material and Company Property

19.1
All notes, memoranda, documents, designs, drawings or other recorded material,
whether in written or electronic form and all other materials, including but not
limited to the Confidential Information (as defined in clause 12), which may
have been made or prepared by you, or at your request, or have come into your
possession or under your control in the course of your employment and which
relate in any way to the business (including prospective business) or affairs of
the Company or of any client, customer, supplier, agent, distributor,
sub-contractor or employee thereof shall be deemed to be the property of the
Company.

19.2
All such material and all property, including any computer equipment (which
shall include all cables, cases, disks and related equipment), tablet, mobile
telephone and any other electronic device or equipment belonging to the Company
that is in your possession or under your control must be returned to the Company
upon request, and in any event upon the termination of your employment.

19.3
You will co-operate with any request from the Company to provide access
(including disclosing passwords) to any equipment of the type referred to in
clause 19.2, whether or not owned by the Company (and any website or cloud
storage) which contains information or materials relating to the Company or any
of its clients, employees or suppliers. You will permit the Company to inspect,
copy or remove any material relating to the business of the Company.

20.
Data Protection

20.1
In this clause "Employee Privacy Notice " means a notice (or notices) providing
information under Articles 13 and 14 of the General Data Protection Regulation
together with any applicable local data protection laws regarding the processing
of your personal data in connection with this Agreement and your employment
relationship.

20.2
You confirm that you had read and understood each of (a) the Company's data
protection policy, and (b) the Employee Privacy Notice, both of which are
available from the HR team.

20.3
You shall use all reasonable endeavours to keep the Company informed of any
changes to your personal data.

20.4
You acknowledge that in the course of your employment you will have access to
personal data and special categories of data relating to other employees and
client/customers or contacts at clients/customers and agree to comply with the
Company's data protection policies and procedures in respect of such data at all
times.







21



--------------------------------------------------------------------------------




20.5
The Company may change its data protection policy and update the Employee
Privacy Notice at any time and will notify employees in writing of any changes.
The Employee Privacy Notice does not form part of your contract of employment.

21.
Internet, E-Mail and Social Media

Please refer to the Company's Internet, Email and Social Media Policy, which for
the avoidance of doubt does not form part of your contract.
22.
Ethical Business Conduct

The Company has a zero tolerance of unethical business practices. You will be
required to adhere to the Conmed Corporation Code of Business Conduct and
Ethics, a copy of which will has already been given to you and your attention is
also drawn to information concerning the application of the Bribery Act 2010
which is in the Employee Handbook. Breach of Company policies on ethical conduct
will be treated as a disciplinary matter and may result in immediate termination
of your employment.
23.
Reconstruction and Amalgamation

23.1
If your employment is terminated at any time by reason of any reconstruction or
amalgamation of the Company or any Group Company, whether by winding up or
otherwise, and you are offered employment with any concern or undertaking
involved in or resulting from the reconstruction or amalgamation on terms which
(considered in their entirety) are no less favourable to any material extent
than the terms of this agreement, you shall have no claim against the Company or
any Group Company or any such undertaking arising out of or connected with the
termination.

23.2
If at any time you have been offered but have unreasonably refused or failed to
agree to the transfer of this Agreement by way of novation to a company which
has acquired or agreed to acquire not less than 50 per cent of the equity share
capital of the Company, the Company may terminate your employment by such notice
as is required by section 86 of the Employment Rights Act 1996 given within one
month of such offer.

24.
Collective Agreements

There are no collective agreements affecting your terms and conditions of
employment.
25.
Miscellaneous

25.1
A notice given to a party under this agreement shall be in writing in the
English language and signed by or on behalf of the party giving it. It shall be
delivered by hand or sent to the party at the address given in this agreement or
as otherwise notified in writing to the other party.

25.2
A notice required to be given under this Agreement shall be validly given if
sent by e-mail.

25.3
You shall pay and fully indemnify the Company against all income tax payable by
the Company on your behalf by reason of the provision any of the benefits
received by you under this Agreement. The Company shall be entitled to make
deductions from your salary or other payments due to you to satisfy any such
income tax liability.







22



--------------------------------------------------------------------------------




25.4
If any provision of this Agreement shall be found by any court or administrative
body of competent jurisdiction to be invalid or unenforceable, such invalidity
or unenforceability shall not affect the other provisions of this agreement
which shall remain in full force and effect. If any provision of this Agreement
is so found to be invalid or unenforceable but would be valid or enforceable if
some part of the provision were deleted, the provision in question shall apply
with such modifications as may be necessary to make it valid.

25.5
This Agreement may be executed in any number of counterparts, each of which when
executed by one or more of the parties hereto shall constitute an original but
all of which shall constitute one and the same instrument.

26.
Entire Agreement

26.1
This Agreement constitutes the entire agreement between the parties and
supersedes and extinguishes all previous agreements, promises, assurances,
warranties, representations and understandings between them, whether written or
oral, relating to its subject matter.

26.2
Each party acknowledges that in entering into this agreement it does not rely
on, and shall have no remedies in respect of, any statement, representation,
assurance or warranty (whether made innocently or negligently) that is not set
out in this agreement.

26.3
Each party agrees that it shall have no claim for innocent or negligent
misrepresentation or negligent misstatement based on any statement in this
agreement.

26.4
Nothing in this clause 26 shall limit or exclude any liability for fraud.

27.
No Assignment

Neither this Agreement nor any of the benefits under it will be assignable by
you.
28.
Third Party Rights

No one other than a party to this agreement, except any Group Company, shall
have any right to enforce any of its terms.
29.
Non-Waiver

No failure by the Company or any relevant Group Company to exercise, nor any
delay by the Company or any relevant Group Company in exercising, any right,
power or remedy under this Agreement will operate as a waiver of that or any
other right, power or remedy of the Company or any relevant Group Company nor
will any single or partial exercise of any right, power or remedy preclude any
other or further exercise of that or any other right, power or remedy.


















23



--------------------------------------------------------------------------------




30.
Variation

The Company reserves the right to make reasonable changes to these terms and
conditions, including reasonable changes to your job function. You will be
deemed to accept any such minor changes unless you notify the Company in writing
to the contrary.
31.    Applicable Law and Jurisdiction
This contract shall be governed by and construed in accordance with the laws of
England whose Courts shall have exclusive jurisdiction.






24



--------------------------------------------------------------------------------




IN WITNESS whereof the parties have executed this agreement as a deed on the
date of this agreement.


Executed as a deed by CONMED U.K. LIMITED by a director in the presence of a
witness:
 
Signature
/s/Daniel S. Jonas
 
 
 
 
 
 
Name (block capitals)
DANIEL S. JONAS
 
 
 
Director
 
 
 
 
Witness signature
/s/ Kimberly Lockwood
 
 
 
 
Witness name
KIMBERLY LOCKWOOD
 
(block capitals)
 
 
 
 
 
Witness address
On file with Company
 
 
 
 
 
 
 
 
 
 
 
 
 









Signed as a deed by PAT BEYER in the presence of:
 
Signature
/s/ Pat Beyer
 
 
 
 
Witness signature
/s/ Nina Brophy
 
 
 
 
Witness name
NINA BROPHY
 
(block capitals)
 
 
 
 
 
Witness address
On file with Company
 
 
 
 
 
 
 
 
 
 
 
 
 









25

